IN THE SUPREME COURT OF PENNSYLVANIA

In the Matter of                :                 No. 62 DB 2022 (No. 29 RST 2022)
                                :
CURT W. SCHULZ                  :                 Attorney Registration No. 204209
                                :
PETITION FOR REINSTATEMENT      :
 FROM ADMINISTRATIVE SUSPENSION :                 (Out of State)




                                         ORDER


PER CURIAM


       AND NOW, this 30th day of June, 2022, the Report and Recommendation of

Disciplinary Board Member dated June 20, 2022, is approved and it is ORDERED that

CURT W. SCHULZ, who has been on Administrative Suspension, has never been

suspended or disbarred, and has demonstrated that he has the moral qualifications,

competency and learning in law required for admission to practice in the Commonwealth,

shall be and is, hereby reinstated to active status as a member of the Bar of this

Commonwealth. The expenses incurred by the Board in the investigation and processing

of this matter shall be paid by the Petitioner.